MacIntyre, J.
1. Where the defendant is charged with hog-stea'iing, and his guilt is wholly dependent upon the inference arising from the recent possession of one of the hogs stolen, and if this possession is shown by uneontradicted and unimpeached evidence to be consistent with his innocence, the evidence should be credited and have the effect of overcoming a mere presumption. But this rule is subject to many qualifications, some of which are: where there is such a degree of improbability in the statements themselves of the witnesses as to deprive them of credit, however positively made; and where there are circumstances which supply a reason why the jury did not believe a witness. Furthermore, it is often difficult to decide when a witness is in a legal sense uneontradicted. ■“He may be contradicted by circumstances as well as by statements of others contrary to his own. In such cases courts and juries are not bound to refrain from exercising their judgment, and to blindly adopt the statement of a witness, for the simple reason that no 'other witness has denied them, and that the character of the witness is not impeached.” Elwood v. Western Union Telegraph Co., 45 N. Y. 549 (6 Am. R. 140). See also Gibbs v. State, 8 Ga. App. 107, 108 (68 S. E. 742); Anderson v. State, 50 Ga. App. 182 (177 S. E. 526); Ford v. State, 92 Ga. 459, 461 (17 S. E. 667); Whiddon v. Hall, 155 Ga. 570, 578 (118 S. E. 347); Cooper v. Lumbermen’s Mutual Casualty Co., 179 Ga. 256, 261 (175 S. E. 577).
2. Viewing the evidence, after verdict, most strongly against the accused, it authorized the inference that the defendant was guilty of hog-stealing. Gravitt v. State, 114 Ga. 841 (2) (40 S. E. 1003, 88 Am. St. R. 63). Applying the above rules of law to the evidence in this case, the jury were authorized to find the defendant guilty.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.